DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2. 	This Office Action is responsive to the amendment filed on 05/12/2021. As directed by the amendment: claims 1 -6, 8-9, 11, 13-15 have been amended, claims 7, 10 and 12 have been canceled, and claims 16 and 17 have been added. Thus, claims 1 -6, 8-9, 11 and 13-17 are currently pending in this application.
Drawings
3.	In light of Applicant's Amendments/Remarks of 05/10/2021, the
objection to the Figure 3 set forth in the Office Action of 02/23/2021, is moot.
	In light of Applicant's Amendments/Remarks of 05/10/2021, the
objection to the Figure 4 set forth in the Office Action of 02/23/2021, is hereby withdrawn.
4.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "130" and "128" in Figure 3 have both been used to designate guide device.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the 
Claim objection
5.	In light of Applicant's Amendment of 02/23/2020, the objection to claims 1 and 6 set forth in the Office Action of 05/10/2021, is hereby withdrawn.
Claims 1 -6, 8-9, 11 and 13-17 are objected to because of the following informalities:  
In claim 1, line 3: “a piston device, which comprises” should be changed to --a piston device, which comprises: --.
Appropriate correction is required.

Claim Interpretation
6.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

7.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: main gasket element and/or supplementary gasket element in claims 1, 4-6, 8-9 and 11; guide device and/or guide element in claims 2-3; valve device in claim 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  
Claim Rejections - 35 USC § 112
8.	In light of Applicant's Amendment of 02/23/2020, the rejection of claims 5, 7, 10 and 12-15 under 35 U.S.C. §112, second paragraph, set forth in the Office Action of 05/10/2021, is hereby withdrawn.
9.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


10.	Claims 1-6, 8-9, 11 and 13-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is vague and indefinite because it sets forth “the groove is arranged in the piston”. Specifically, in light of applicants amendments, this limitation is ambiguous since it is unclear if this recitation sets forth a new groove or further defines the “a ring-shaped groove”, as recited in lines 19-20. 
Claim 11 is vague and indefinite because it sets forth that “a first medium space that is divided into a high-pressure space and a low-pressure space by the supplementary gasket element”. As presently worded, it is unclear whether the claim is 

Claim Rejections - 35 USC § 102
11.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

12.	Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Stritzel et al. (hereinafter “Stritzel”) (Pub. No.: US 2017/0009722 A1).
Regarding claim 1, Stritzel discloses a high-pressure fuel pump device (high pressure pump in the form of a piston fuel pump 18, as stated in Paragraph [0036]) including:  
a piston device (piston device PD28, as presented in Paragraph [0037] and annotated Figure 1), which comprises 
(pump housing 26, see Paragraphs [0039]-[0040]) that includes a piston receptacle (pump cylinder 40, as discussed in Paragraphs [0043]- [0044]); 
a piston (pump piston 28, as discussed Paragraphs [0037]-[0038] & a cap 101, which is seated fixedly on the pump piston 28, as detailed in Paragraph [0045]) that is arranged to be linearly displaceable in the piston receptacle (as stated in Paragraph [0037], the pump piston 28 is being guided or mounted displaceably); 
a main gasket element (annular sealing element 68 which is arranged in a stationary manner relative to the pump housing 26 in said receiving section 66, as noted in Paragraph [0041] and seen immediately below) that separates a first medium space (first medium space FMS that is filled with fuel in the working space 34, as detailed in Paragraphs [0037]; [0044] and [0055]) from a second medium space (space SS62 that includes a cam drive (not shown) for linear displacement of the piston, as discussed in Paragraph [0037]), wherein the piston device (piston device PD28, as depicted in annotated Figure 1) includes a supplementary gasket element (seal 46 that comes into contact with the pump piston 28, see Paragraph [0039]) different from the main gasket element (as best seen immediately below, the seal 46 is spaced apart from the sealing element 68, see Paragraph [0041]), for sealing in a region between the piston (pump piston 28, including the cap 101) and the piston receptacle (the seal 46 is undoubtedly arranged for sealing in a region between the piston and the piston receptacle, which is defined by the pump cylinder 40, as illustrated in annotated Figures 1-3);
a high-pressure chamber (working or delivery space 34 that is being connected to the high pressure line 20, as detailed in Paragraphs [0037] &[0040]); 
(supply conduit SC16, as depicted in annotated Figure 1) for supplying a first medium (supplying fuel) to the high-pressure chamber (34); 
a removal conduit (removal conduit RC20 that leads to s fuel rail 22, as presented in Paragraph [0036] and annotated Figure 1) for removing the first medium (fuel) from the high-pressure chamber (34).  
Particularly, Stritzel performs as how the pump piston 28 having the cap 101, which seated fixedly on the pump piston 28, and the pump housing 26 delimit a delivery space 34. The delivery space 34 is being connected via an inlet valve 36 to the low pressure line 16 and being connected via an outlet valve 38 to the high pressure line 20 (see Paragraph [0037]). 
As best seen in annotated Figure 1, Stritzel demonstrates as how the high-pressure pump 18 comprises the pump housing 26 having a longitudinal axis 62 and defining an inner pumping chamber or working space 34. Essentially, Stritzel’s system is certainly designed such that the piston 28 slides inside pumping chamber or working space 34, and, as it slides back and forth along longitudinal axis 62, produces a cyclic variation in the volume of pumping chamber 34.
Clearly, a high-pressure chamber or pumping chamber 34 whereof the free volume of the internal space is alternately enlargeable or reducible in size by a linear displacement of the piston 28, otherwise, the system cannot normally operate.
Stritzel, in Paragraph [0039], then goes on to describe that the pump piston 28 has a circularly annular step 44 in the manner of a radially projecting circumferential collar. A seal 46 comes into contact with the pump piston 28 or with the step 44.



    PNG
    media_image1.png
    727
    635
    media_image1.png
    Greyscale

However, most importantly in Stritzel is his specific arrangement of the seal 46, which is designated as the supplementary gasket element and being arranged between the cap 101 and circularly annular step 44. In fact, Stritzel evidently illustrates as how the supplementary gasket element or seal 46 is being received in a ring-shaped groove while this groove is arranged in the piston assembly.

    PNG
    media_image2.png
    567
    626
    media_image2.png
    Greyscale

Thus, Stritzel appears to disclose all aspects of Applicant's claimed invention.
Claim Rejections - 35 USC § 103
13.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
15.	Claims 2-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stritzel in view of Yamaguchi et al. (hereinafter “Yamaguchi”) (Pub. No.: US 2003/0089343 A1).
Regarding claims 2 and 3, Stritzel substantially discloses a piston device, as claimed and detailed above. Additionally, Stritzel, in Paragraph [0039], discloses: The pump piston 28 is guided in a pump cylinder 40 which to this extent is part of the pump housing 26. At an end which faces the delivery space 34, the pump piston 28 has an upper end section 42. Further, in Paragraph [0040], Stritzel performs a guide sleeve 54 that is fixedly arranged on the pump housing 26. This guide sleeve 54 has a cylindrical section 60 which extends coaxially with respect to the pump piston 28 and by way of which the helical spring 32 is guided.
 Stritzel is silent as to the fact that the piston receptacle includes a guide device against which the piston abuts and by means of which the piston is guided in linearly displaceable manner, wherein the supplementary gasket element abuts on one side against a guide element of the guide device and on the other against the piston. 

    PNG
    media_image3.png
    614
    697
    media_image3.png
    Greyscale
 
Nonetheless, Yamaguchi in the same field of endeavor teaches another fuel pump for pressurizing and delivering fuel to a fuel injector of a vehicle engine (see Abstract). Specifically, in Paragraph [0070], Yamaguchi discloses that a plunger 102 of the pressurizing chamber 112 is composed of the cylinder 108 having the sliding bore for reciprocally slidably supporting the plunger 102.”
As best seen in annotated Figure 1, Yamaguchi evidently illustrates as how the guiding device GD108, which is defined by the cylinder 108 and having a sliding bore, and against which the piston 102 abuts and by means of which the piston is guided in linearly displaceable manner.
Consequently, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of using the guiding device or cylinder, as taught by Yamaguchi, in the high –pressure fuel pump device of Stritzel, in order to minimize the fuel leakage from the pressurizing chamber, as motivated by Yamaguchi in Paragraph [0113].
Thus modified, one skilled in the art would have been reasonably apprised that the piston receptacle would be further including a guide device GD108 against which the piston would be abutting and by means of which the piston would be further guided in linearly displaceable manner, wherein the supplementary gasket element would be further abutting on one side against a guide element or cylinder 108 of the guide device GD108 and on the other against the piston and/or the guide element would further take the form of a hollow slide cylinder, as instantly claimed.
Regarding claim 4, Stritzel and Yamaguchi substantially disclose the high –pressure fuel pump device, as claimed and detailed above. Additionally, in Paragraph [0037], Stritzel explicitly teaches: The piston fuel pump 18 comprises a pump housing 26 which is indicated only in regions and in which a pump piston 28 is guided or mounted displaceably. Said pump piston 28 can be set into a to and fro movement by a cam drive (not shown), which is indicated by way of a laterally illustrated double arrow 30. 
As such, according to the combination, one skilled in the art would surely recognize that the piston 28 being movable to and fro between two end positions, wherein, in one end position of the piston 28, in which it is moved to the maximum extent in the direction of the second medium space SS62, the supplementary gasket element 46 would be further arranged in an end region of the guide device GD108 that faces the second medium space SS62, as instantly claimed.
Regarding claim 5, Stritzel and Yamaguchi substantially disclose the high –pressure fuel pump device, as claimed and detailed above.
Additionally, in Paragraph [0059], Stritzel expressly notes that the seal 46 consists of the fiber-reinforced thermoplastic material PEEK 150CA30 or PA66CF20 and is produced by means of injection molding.
However, the combination of Stritzel and Yamaguchi is still silent as to the fact the supplementary gasket element takes a resilient form.
Nevertheless, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize such a compound since it has been held to be within the general skill of a worker in the art to select a known 

Therefore, one skilled in the art would have been reasonably appraised to further provide the supplementary gasket element that takes a resilient form, as instantly claimed.
Regarding claim 6, Stritzel and Yamaguchi substantially disclose the high –pressure fuel pump device, as claimed and detailed above. Additionally, Stritzel, in Paragraph [0065], explicitly teaches: an outwardly pointing, circumferential web 468 is integrally formed at or on the sealing lip 467, which web 468 has approximately the shape of an isosceles triangle in the longitudinal direction in cross section, of which isosceles triangle the two opposite acute corners point in axial directions and the third obtuse corner of which bears against the pump cylinder 40 (statically). It is provided that merely said web comes into contact (statically) with the pump cylinder 40, whereas the seal 46 or the sealing lip 467 is otherwise spaced apart from the pump cylinder 40 by a gap. 
Surely, as best seen immediately below, the seal 46 protrudes radially outwards and forms a sealing27 edge to abut against the piston receptacle.
As such, according to the combination, one skilled in the art would surely recognize that the supplementary gasket element, which is defined by the seal 46, has a projection that protrudes radially outwards and forms a sealing edge for the supplementary gasket element to abut against the piston receptacle, as instantly claimed.

    PNG
    media_image4.png
    522
    757
    media_image4.png
    Greyscale

16.	Claim(s) 1, 8-9, 11 and 13-15 are rejected under 35 U.S.C. 102 (a)(1)  as being anticipated by Gu et al. (hereinafter “Gu”) (Pub. No.: CN204627970 (U) cited in IDS of 09/17/2020) in view of XU et al. (hereinafter “XU”) (Pub. No.: CN201090300Y cited in IDS of 05/12/2021).
Regarding claim 1, Gu discloses a high-pressure fuel pump device including:  
a piston device (piston device PD15, as presented in Paragraph [0057] & claim 1 and annotated Figure 1), including: 
a housing (housing H, which includes a stuffing box 14 and a pump head 11, as depicted in annotated Figure 1) that includes a piston receptacle (pump receptacle PR14, within which a plunger 15 runs with reciprocating motion, as discussed in Paragraph [0057] and shown in annotated Figure 1); 
(plunger 15, see Paragraphs [0057]-[0058]) that is arranged to be linearly displaceable in the piston receptacle (as stated in Paragraph [0057], the plunger 15 is undoubtedly being arranged to be moved linearly in a reciprocating manner); 
a main gasket element (second sealing member 163, as described in Paragraph [0064] and seen immediately below) that separates a first medium space (fluid channel 111 and working chamber, as detailed in Paragraphs [0057] and [0059]) from a second medium space (space SS15 that is inherently disposed below the plunger 15, as discussed in Paragraph [0037]), wherein the piston device (piston device PD15, as depicted in annotated Figure 1) includes a supplementary gasket element (first seal 161, see Paragraph [0061]) different from the main gasket element (as best seen immediately below, the second sealing member 163 is spaced apart from the first seal 161), for sealing in a region between the piston and the piston receptacle (the first seal 161 is undoubtedly arranged for sealing in a region between the piston and the piston receptacle, as illustrated in annotated Figures 1-4);
a high pressure chamber (defined by a working chamber, as discussed in Paragraph [0070]) whereof a free volume of an internal space is alternately enlargeable (as stated in Paragraph [0070], the volume of the working chamber increases when the plunger 15 moves away from the pump head 11 during the liquid suction process) or reducible in size by a linear displacement of the piston (during the discharge process, the plunger 15 moves toward the pump head 11, and the volume of the working chamber becomes smaller, see Paragraph [0070]); 
a supply conduit (supply conduit SC111 having an inlet one-way valve 12, as shown immediately below and detailed in Paragraphs [0059] & [0070]) for supplying a (for delivering fluid flow into the working chamber through when the inlet one way valve 12 opens, see Paragraphs [0057] and [0070]) to the high-pressure chamber (working chamber, as discussed in Paragraphs [0059] and [0070]); and 
a removal conduit (removal conduit RC111, including an outlet check valve 13, see Paragraphs [0059]& [0070]) for removing the first medium from the high-pressure chamber (the fluid is forced out from the outlet check valve 13 to the outside of the fluid channel 111 when the outlet check valve is opened, as noted in Paragraph [0070]).  
Particularly, Gu discloses the pump head assembly of the single plunger metering pump, wherein the first seal 161 is being a plurality of Y-shaped seals inserted in sequence. 
Especially, in Paragraph [0062], Gu further teaches: The sealing lips of the multiple Y-shaped seals are all facing the pump head 11. Since the first seal 161 is installed in the containing groove in a compressed manner, that is, multiple Y-shaped seals The type seal is installed in the accommodating groove in a compressed manner. It can be seen from the figure that when multiple Y-shaped seals are compressed, the sealing lip of each Y-shaped seal will face the plunger 15 in the radial direction. It expands with the inner wall of the accommodating groove and forms a self-tightening effect through elastic deformation to fill the gap between the plunger 15 and the accommodating groove as much as possible, that is, to fill the gap between the plunger 15 and the stuffing box 14, which greatly improves the sealing performance of the utility model.

    PNG
    media_image5.png
    748
    675
    media_image5.png
    Greyscale

In fact, Gu surely exhibits as how the supplementary gasket element, which is defined by the first seal 161, is being different from the main gasket element and used for sealing in a region between the piston 15 and the piston receptacle PR14, as instantly claimed.  


    PNG
    media_image6.png
    518
    741
    media_image6.png
    Greyscale

However, although Gu discloses the majority of Applicant’s claimed invention, he is silent as to the fact that the supplementary gasket element is being received in a ring-shaped groove and/or the groove is arranged in the piston.
Nonetheless, the use of grooves that are being formed in the piston is notoriously well known in the art, as taught by XU. XU in the same field of endeavor teaches another cylinder structure having a piston 8 that is arranged in the inner cavity of the cylinder, and a piston rod 4 which is arranged at one end of the piston 8 (see Abstract).
Specifically, Xu successfully exhibits as how U-shaped sealing ring 7 and a wear ring 9 are arranged on the outer circumference of the piston to be arranged with the 
Consequently, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of using the ring-shaped grooves, as taught by XU, in the piston device of Gu, to obtain predictable results (in this case to control the fluid flow through the system) was an obvious extension of prior art teachings, KSR; MPEP 2141 III A.
 Thus modified, one skilled in the art would have been reasonably appraised to further provide the piston, wherein the supplementary gasket element would be further received in a ring-shaped groove and/or the groove would be further arranged in the piston, as instantly claimed.

    PNG
    media_image7.png
    338
    713
    media_image7.png
    Greyscale


Furthermore, with respect to the recitation of " a high-pressure fuel pump device ", it should be noted that this limitation appears as a part of a preamble. With respect to 
Moreover, with specific regard to functional limitation directed towards the intended use of the apparatus, namely "… arranged to be linearly displaceable in the piston receptacle" and/or “for sealing in a region between the piston and the piston receptacle”, the prior art discloses all the structural limitations of the claim and is therefore capable of carrying out, any and all uses of such a structure. Whether or not the structure is used in such a manner is dependent on a future act of use and not any structural differences (MPEP 2114). 
Regarding claim 8, Gu and XU substantially disclose the high-pressure fuel pump device, as claimed and detailed above. Additionally, in Paragraph [0057], Gu expressly states that the plunger 15 is slidably sealed and inserted in the working chamber.
Consequently, according to the combination, one skilled in the art would surely recognize that the piston takes the form of a plunger, as instantly claimed.  
Regarding claim 9, Gu and XU substantially disclose the high-pressure fuel pump device, as claimed and detailed above. Additionally, in Paragraph [0063], Gu further discloses that the inner and outer sides of the first pressure ring 162 are correspondingly connected to the backflow channel and the working chamber. The By providing a buffer cavity, when a lot of fluid enters the gap between the plunger 15 and the stuffing box 14, a space can be provided for buffering and temporary storage of the fluid, thereby avoiding fluid leakage when there is more fluid. Clearly, disclosing the buffer cavity and the working chamber, Gu specifically teaches a low pressure space and high-pressure space.


    PNG
    media_image8.png
    621
    777
    media_image8.png
    Greyscale

As best seen in annotated Figure 1 above, the supplementary gasket element 161 is arranged between the working space or high-pressure space and low pressure space, which is defined by the buffer cavity or collecting chamber. 

Regarding claim 11, Gu and XU substantially disclose the high-pressure fuel pump device, as claimed and detailed above. Additionally, in Paragraph [0063], Gu teaches that the inner and outer sides of the first pressure ring 162 are correspondingly connected to the backflow channel and the working chamber. The positions of the holes are provided with annular grooves. Especially, Gu further exhibits a buffer cavity that is formed on the inner and outer sides of the first pressure ring 162. Furthermore, Gu explicitly teaches: By providing a buffer cavity, when a lot of fluid enters the gap between the plunger 15 and the stuffing box 14, a space can be provided for buffering and temporary storage of the fluid, thereby avoiding fluid leakage when there is more fluid. 
Clearly, disclosing the buffer cavity and the working chamber, Gu specifically teaches a low pressure space and high-pressure space. As best seen in annotated Figure 1 above, the supplementary gasket element 161 is arranged between the working space or high-pressure space and low pressure space, which is defined by the buffer cavity or collecting chamber. 
Consequently, according to the combination, one skilled in the art would surely recognize that the pumping device or high-pressure fuel pump device including a first medium space that is divided into a high-pressure space and a low-pressure space by the supplementary gasket element 161, as instantly claimed.  
Regarding claims 13 and 14-15, Gu and XU substantially disclose the high-pressure fuel pump device, as claimed and detailed above. Additionally, in Paragraph [0057], Gu especially describes the return channel 141 that is provided with a function to prevent fluid from flowing from the fluid passage. This return channel 141 is located inside the bottom side wall of the stuffing box 14 (see Paragraph [0058]). Gu explicitly teaches: During the movement of the plunger 15, fluid will enter the annular gap between the plunger 15 and the stuffing box 14, and these fluids will flow downward under the influence of gravity, so the return channel 141 is set at the bottom of the stuffing box 14. The inside of the side wall can effectively ensure that the fluid entering the gap between the plunger 15 and the stuffing box 14 will flow into the return channel 141 (see Paragraph [0057]). Gu then goes on to describe: the fluid in the gap can enter the buffer cavity inside the first pressure ring 162 from the buffer cavity outside the first pressure ring 162 through the through hole on the first pressure ring 162, or enter the buffer cavity inside the first pressure ring 162 to the buffer cavity outside the first pressure ring 162 and finally flow into the return channel 141 (see Paragraph [0063]). In fact, Gu surely exhibits as how the pump device includes a connection conduit by which medium is removable from the low-pressure space and/or includes a connection conduit that fluidically connects the low-pressure space to the supply conduit, as instantly claimed. 
However, most important aspect in Gu is his specific arrangement of the valve device 12 and/or 142 that is surely associated with the connection conduit 141. 
Notably, in Paragraph [0070], Gu states: The pressure in the medium decreases, the inlet one-way valve 12 opens, and the fluid is sucked into the fluid channel 111.


    PNG
    media_image9.png
    466
    658
    media_image9.png
    Greyscale
 
With specific regard to functional limitations directed towards the intended use of the apparatus, namely “… in the event of a movement of the piston out of the high- pressure chamber, the valve device opens and a medium in the low-pressure space is removable from the low-pressure space and/or is suppliable to the supply conduit by way of the connection conduit”, as stated in claim 15, one skilled in the art would surely recognize that the prior art discloses all the structural limitations of the claim and is therefore capable of carrying out, any and all uses of such a structure. Whether or not 
Consequently, according to the combination, one skilled in the art would surely recognize that the pumping device or high-pressure fuel pump device including a connection conduit by which medium is removable from the low-pressure space and/or includes a connection conduit that fluidically connects the low-pressure space to the supply conduit and/or including a valve device that is associated with the connection conduit and is formed and/or arranged such that, in the event of a movement of the piston out of the high-pressure chamber, the valve device opens and a medium in the low- pressure space is removable from the low-pressure space and/or is suppliable to the supply conduit by way of the connection conduit, as instantly claimed.  

17. 	Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Gu in view of XU, and further in view of Ammann (Pub. No.: DE010356813A1, English Translation appended).
Regarding claims 16 and 17, Gu and XU substantially disclose the high-pressure fuel pump device, as claimed and detailed above. However, although the combination of Gu and Xu discloses the vast majority of Applicant’s claimed elements, it is still silent as to the fact that the supplementary gasket element is being a sealing ring forming a closed ring and/or a piston ring forming a closed ring. Nevertheless, the use of O-rings or closed rings in a piston-cylinder arrangement is notoriously well-known in the art, as taught by Ammann. Amman in the same field of endeavor teaches another sealing system. Specifically, as stated in Abstract, Ammann demonstrates as how the sliding seal arrangement 4 for a piston-and-cylinder unit (1, 5) comprises an annular 

    PNG
    media_image10.png
    590
    715
    media_image10.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of using the O-ring, as taught by Ammann, with the sealing element of Gu since it has been held to be a matter of obvious design choice and within the general skill of a worker in the art to select a known shape on the basis of its suitability for the intended use of the invention. In re Leshin, 125 USPQ 416.
Thus modified, one skilled in the art would have been surely appraised that the supplementary gasket element would further take the form of a piston ring forming a closed ring and/or a sealing ring forming a closed ring, as instantly claimed.

Response to Arguments
18. 	Applicant's arguments filed 05/12/2021 have been fully considered but they are
moot because the arguments do not apply to the combination of references being used
in the current rejection. Further, the Examiner notes that the newly applied references
address the applicant's arguments as set forth in the above rejections.

Conclusion
19.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILYA PEKARSKAYA whose telephone number is (571)272-1158.  The examiner can normally be reached on Monday to Friday, 9:00-5:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571)272-7118 and/or Essama Omgba can be reached on (571)272-4532. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/CHARLES G FREAY/                      Primary Examiner, Art Unit 3746                                                                                                                                                                                  
	
/L.P/Examiner, Art Unit 3746